NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 10 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

VICTORIANO GAUNA-SALAZAR,                        No. 13-72488
AKA Victoriano Gauna,
                                                 Agency No. A036-586-234
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 5, 2015
                              Pasadena, California

Before: BYBEE and BEA, Circuit Judges, and FOOTE,** District Judge.

      Petitioner Victoriano Gauna-Salazar seeks review of the Board of

Immigration Appeals’s (BIA) order dismissing his appeal from the immigration

judge’s (IJ) order of removal. We deny in part and dismiss in part his petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Elizabeth E. Foote, District Judge for the U.S. District
Court for the Western District of Louisiana, sitting by designation.
      1. Gauna concedes his claim the BIA improperly applied the modified

categorical approach to Cal. Health & Safety Code § 11378 is foreclosed by

Coronado v. Holder, 759 F.3d 977, 985–86 (9th Cir. 2014). We deny his petition

as to that claim but note it is preserved for en banc or Supreme Court review.

      2. Gauna claims the BIA failed to consider his IJ-bias, asylum, withholding-

of-removal, and CAT claims and seeks remand to the BIA for consideration of

those claims in the first instance.

      The BIA is “not free to ignore arguments raised by a petitioner.” Id. at 987.

But the opposite is also true. The BIA need not address arguments not raised. Cf.

Alvarado v. Holder, 759 F.3d 1121, 1127–28 (9th Cir. 2014). Here, the BIA did

not address Gauna’s IJ-bias, asylum, withholding-of-removal, and CAT claims

because—even liberally construing his pro se briefing—Gauna failed to raise them.

As such, those claims are unexhausted, and we lack jurisdiction to consider them.

See 8 U.S.C. § 1252(d)(1).

      DENIED IN PART and DISMISSED IN PART.